DETAILED ACTION
Applicant's amendments and remarks, filed 9/7/22, are fully acknowledged by the Examiner. Currently, claims 1-9 are pending with claim 1 amended.  The following is a complete response to the 9/7/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “the blood pooling in the tunnel is removed from the tunnel.” It is examiner’s position that “is removed” is a method step, and as such the claim claims both apparatus and method of using the apparatus in the same claim. The scope of the claim is indefinite as it is at least unclear whether infringement occurs when the apparatus capable of removing the blood pooling in the tunnel is made, or if infringement occurs when the blood pooling in the tunnel is removed. See MPEP 2173.05(p)(II). Examiner suggests amending such that the apparatus is capable of or configured to remove the blood. Claims 2-9 are rejected for their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadykowski (US 2015/0119917) in view of Carter (US 2016/0030106), in further view of Devaiah (US 2018/0110404).
Regarding claim 1, Kadykowski teaches an endoscopic vessel harvester comprising: a longitudinal insertion member having a proximal end with a handle (handle 11) and a distal end adapted for insertion into a tunnel dissected along a target vessel within a body of a patient (par. [0009]; par. [0017] with distal end of 12);a center lumen within the insertion member configured to convey an endoscope and place an endoscopic lens at the distal end to travel along the target vessel from an entry point (endoscope inserted through the handle with lens 43 as in at least fig. 3 to travel along a vessel);a vessel keeper extendably mounted at the distal end of the insertion member (14 at the distal end of 12) comprising a capture frame with a fixed supporting rod and a movable side rod (capture frame with support rod 26 and movable rod 27), wherein the movable side rod has an opened position to admit the target vessel and has a closed position to slidably capture the target vessel (par. [0018] and Figs. 2-3), wherein each rod has a distal end engaging the capture frame and a proximal end in the handle (Figs. 1- 3), wherein one of the fixed support rod or the movable side rod is comprised of a hollow cylinder open at the distal end and at the proximal end (fluid conduit 51 through rod 26), and wherein the distal end of the hollow cylinder fluidically communicates with the tunnel (nozzle sprays solution as in par. [0022));
a cutter member extendably mounted at the distal end of the insertion member (15 at the external distal end of 12) having a cauterizing element adapted to contact side branches of the target vessel and to cut and cauterize the side branches while the target vessel is slidably captured in the vessel keeper (par. [0023] cauterize and sever branch via the V-cutter, claim 1);
a handle mechanism coupled to the proximal ends of the rods to manually adjust longitudinal positions of the rods independently (par. [0019] rod 27 independently actuatable from rod 26 which actuates with the V-keeper 14).
Kadykowski is not explicit regarding a suction tube having a first end coupled to the proximal end of the hollow cylinder and having a second end outside the handle configured to attach to a suction supply.However, Carter teaches irrigation and suction may be provided in a single channel of a tool, allowing for both functions in a single channel (par. [0162], channel connected to irrigation and suction source). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irrigation lumen of Kadykowski to be for both irrigation and suction, as in Carter, attaching either suction or irrigation. This would allow for removing debris or buildup as desired by Kadykowski in par. [0026].Kadykowski is further not explicit regarding the distal end of the hollow cylinder fluidically communicates with the tunnel to receive blood pooling in the tunnel that obscures the endoscopic lens, and wherein the blood pooling in the tunnel is removed from the tunnel via the hollow cylinder in the vessel keeper and the suction tube.However, Devaiah teaches using a suction tube that is positioned relative to an endoscope’s distal end to aspirate blood that is obscuring the field of view of the endoscope (par. [0068]).It would have been obvious to one of ordinary skill in the art such that the combination aspirates pooled blood via the hollow cylinder, as a way of clearing material from the endoscope optics as desired by Kadykowski (par. [0017]), as an additional mechanism to the endoscope wiper of Kadykowski for a clear view through the endoscope.
Regarding claim 2, Kadykowski teaches wherein the fixed supporting rod is comprised of the hollow cylinder (26 is the hollow cylinder as in Fig. 2).
Regarding claim 3, Kadykowski teaches wherein the capture frame has an internal bore with a first end receiving the distal end of the fixed supporting rod (26 within segment of frame 25), and wherein a predetermined length along the distal end of the fixed supporting rod is rigidly retained in the internal bore (part of 26 is retrained within the frame 25).
Regarding claim 4, Kadykowski wherein the internal bore has a second end emerging from the capture frame to form a port fluidically communicating with the hollow cylinder (nozzle 50). Kadykowski is not explicit the nozzle as a suction port.
However, Carter teaches irrigation and suction may be provided in a single channel of a tool, allowing for both functions in a single channel (par. [0162], channel connected to irrigation and suction source). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irrigation lumen of Kadykowski to be both irrigation and suction, as in Carter. This would allow for removing debris or buildup as in par. [0026].
Regarding claim 5, Kadykowski is silent wherein the internal bore extends longitudinally through the capture frame, wherein the second end emerges at a distal end of the capture frame.
However, Carter teaches a port for a cannula extending through the distal end of the device (port 30d), as well as at side ports (30p), allowing for suction and irrigation distal to the device.
It would have been obvious to one of ordinary skill in the art to modify Kadykowski with a distal port for rod 26 in addition to the existing nozzle 50, to deliver suction/irrigation to a wider section of the target area.
Regarding claim 8, Kadykowski is silent wherein the suction tube is comprised of a flexible tubing.
However, Carter teaches the vacuum port may be flexible (par. [0097]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irrigation lumen of Kadykowski to be both irrigation and suction, and with the vacuum port of Carter being flexible, as in Carter. This would allow for the device to move independently of the suction source.
Regarding claim 9, Kadykowski teaches a control valve attached to the second end of the tube for controlling fluid communication to the suction supply (valve 66).
Kadykowski is not explicit the suction supply.
However, Carter teaches irrigation and suction may be provided in a single channel of a tool, allowing for both functions in a single channel (par. [0162], channel connected to irrigation and suction source).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irrigation lumen of Kadykowski to be both irrigation and suction, as in Carter. This would allow for removing debris or buildup as in par. [0026].
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadykowski in view of Carter, in view of Devaiah, in further view of Maeda (US 8,702,700).
Regarding claim 6, Kadykowski is silent wherein the fixed supporting rod and the movable side rod are comprised of stainless steel.
However, Maeda teaches stainless steel as a material for a similar device to assure rigidity (col. 5 lines 57-60). It would have been obvious to one of ordinary skill in the art to modify the rods of Kadykowski to be stainless steel, in order to maintain rigidity as in Maeda. This would allow for the rigidity required for proper grasping of tissue.
Regarding claim 7, Kadykowski is silent wherein the rod having the hollow cylinder extends within the handle such that the handle mechanism attaches to the rod between the proximal and distal ends of the rod.However, Maeda teaches a similar device with rods 412 and 414 attached within the handle at a point between the proximal and distal ends (Fig. 4a, with 412 and 414 attached to a handle via 402).It would have been obvious to one of ordinary skill in the art to modify Kadykowski with the connection of the rod to the handle as in Maeda, to be able to extend and retract the keeper and rods using 402.
Response to Arguments
Applicant’s arguments, see the remarks, filed 9/7/22, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive. The amendments to the claims have overcome the current rejection. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Devaiah.
Applicant argues that Carter teaches separate irrigation and aspiration channels. However, par. [0162] of Carter teaches that a “single channel can be used for both irrigation and suction where both functions are provided.” It is clear to examiner that that this is refers to a single channel, and not two separate channels. Furthermore, applicant argues that Carter is not analogous art, and that “nothing is analogous to a vessel keeper.” However, when looking at the components of a vessel harvester, of which an element is a vessel keeper, one of ordinary skill in the art would look to other medical devices having similar elements, such as the aspiration lumen, to determine structure and functionality of the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794